DETAILED ACTION
	Claims 1-10 are present; claims 5-10 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome rejections below because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  The earliest priority date applied for purposes of rejections under 35 U.S.C. 102 or 103 is 01/21/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. 2020/0078414 A1) (filed 09/03/2019, claiming priority to 62/726,469 filed 09/04/2018).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Wu et al., abstract, teach:
The present invention provides a method of preventing or treating obesity by administering the probiotic bacterium of a novel Parabacteroides goldsteinii strain to the subject in need. The novel Parabacteroides goldsteinii strain is derived from the gastrointestinal tract of an individual and has better aero-tolerance and better acid-tolerance therefore it has better environmental tolerance to adapt to different living environments. The novel Parabacteroides goldsteinii strain not only can effectively prevent the weight gain of the individual, but also can effectively slow down the weight gain of the obese individual; therefore, the novel Parabacteroides goldsteinii strain of the present invention can be used for preparing a pharmaceutical composition for prevention and/or treating obesity.
“The novel Parabacteroides goldsteinii (P. goldsteinii) strain MTS01 used in the examples of the present invention for preventing or treating obesity is isolated from the feces of C57BL/6 mice and is  DSM 32939. P. goldsteinii is an obligate anaerobe that needs to be cultured in an anaerobic incubator at 37° C. for about 48 hours, wherein the culturing system contains 10% CO2, 10% H2, and 80% N2. The liquid culture medium of the P. goldsteinii is NIH thioglycollate broth (TGC II) (purchased from BD, USA, No. 225710).” Wu et al., para. [0043].
The specification, Example 4 and Fig. 5B, and applicant’s declaration under 37 CFR 1.132 submitted 05/28/2021 (Exhibit A) evidence that the same P. goldsteinii strain DSM 32929 disclosed by Wu et al. necessarily produces and secretes sorbitol when cultured in NIH thioglycollate broth wherein the specification, para. [0032], describe the same culture conditions as disclosed by Wu et al.  All microorganisms produce and secrete metabolites during culturing as a result of metabolizing a carbon source.  Further, the P. goldsteinii strain DSM 32929 is identical to the P. goldsteinii strain DSM 32929 described by the specification to have sorbitol production affected by a gene involved in capsular polysaccharides production in the Parabacteroides goldsteinii strain and the gene involved in capsular polysaccharides production is located in a polysaccharide A gene region of the Parabacteroides goldsteinii strain as recited in claims 2-3.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. 2020/0129568 A1) (filed 10/30/2019, claiming priority to 62/753,112 filed 10/31/2018).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference 
Wu et al., abstract, states:
The present disclosure provides a use of Parabacteroides goldsteinii for treating lung cancer.
“The Parabacteroides goldsteinii (hereinafter referred to as P. goldsteinii) MTS01 used in the example of the present invention is a kind of probiotic bacteria, which can or treat lung cancer, and is deposited in Deutsche Sammlung von Mikroorganismen and Zellkulturen (DSMZ; Inhoffenstr. 7B, D-38124 Braunschweig, Germany) on Oct. 29, 2018, and the number is DSM 32939. The Parabacteroides goldsteinii is an obligate anaerobe that needs to be cultured in an anaerobic incubator at 37° C. for about 48 hours, wherein the culturing system contains 10% CO2, 10% H2, and 80% N2. The liquid culture medium of the Parabacteroides goldsteinii is NIH thioglycollate broth (TGC II) (purchased from BD, USA, No. 225710).” Wu et al., para. [0051].
The specification, Example 4 and Fig. 5B, and applicant’s declaration under 37 CFR 1.132 submitted 05/28/2021 (Exhibit A) evidence that the same P. goldsteinii strain DSM 32929 disclosed by Wu et al. necessarily produces and secretes sorbitol when cultured in NIH thioglycollate broth wherein the specification, para. [0032], describe the same culture conditions as disclosed by Wu et al. All microorganisms produce and secrete metabolites during culturing as a result of metabolizing a carbon source. Further, the P. goldsteinii strain DSM 32929 is identical to the P. goldsteinii strain DSM 32929 described by the specification to have sorbitol production affected by a gene involved in capsular polysaccharides production in the Parabacteroides goldsteinii strain and the gene involved in capsular polysaccharides production is located in a polysaccharide A gene region of the Parabacteroides goldsteinii strain as recited in claims 2-3.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. 2020/0069745 A1) (filed 09/03/2019, claiming priority to Ser. No. 62/726,577 filed 09/04/2018).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the 
Wu et al., abstract, states:
The present invention provides a method of improving the phenomenon of the glomerular sclerosis and mononuclear leukocyte infiltration around renal tissues, and increasing the renal function by administering the probiotic bacterium of a Parabacteroides goldsteinii to a subject in need to inhibit the occurrence of chronic kidney disease.
 “The Parabacteroides goldsteinii (hereinafter referred to as P. goldsteinii) MTS01 used in the example of the present invention is a kind of probiotic bacteria, which can or treat lung cancer, and is deposited in Deutsche Sammlung von Mikroorganismen and Zellkulturen (DSMZ; Inhoffenstr. 7B, D-38124 Braunschweig, Germany) on Oct. 29, 2018, and the number is DSM 32939. The Parabacteroides goldsteinii is an obligate anaerobe that needs to be cultured in an anaerobic incubator at 37° C. for about 48 hours, wherein the culturing system contains 10% CO2, 10% H2, and 80% N2. The liquid culture medium of the Parabacteroides goldsteinii is NIH thioglycollate broth (TGC II) (purchased from BD, USA, No. 225710).” Wu et al., para. [0037].
The specification, Example 4 and Fig. 5B, and applicant’s declaration under 37 CFR 1.132 submitted 05/28/2021 (Exhibit A) evidence that the same P. goldsteinii strain DSM 32929 disclosed by Wu et al. necessarily produces and secretes sorbitol when cultured in NIH thioglycollate broth wherein the specification, para. [0032], describe the same culture conditions as disclosed by Wu et al.  All microorganisms produce and secrete metabolites during culturing as a result of metabolizing a carbon source.  Further, the P. goldsteinii strain DSM 32929 is identical to the P. goldsteinii strain DSM 32929 described by the specification to have sorbitol production affected by a gene involved in capsular polysaccharides production in the Parabacteroides goldsteinii strain and the gene involved in capsular .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Gut commensal Parabacteroides goldsteinii plays a predominant role in the anti-obesity effects of polysaccharides isolated from Hirsutella sinensis, Gut 68 (Oct. 2018): 248-262) further in view of Notheast Laboratory Services, Technical Product Information, Fluid Thioglycollate Medium, 2016, nelabservices.com/pdf/tech-sheets/fluid-thio-2016.pdf (“Northeast Lab”) as evidenced by Neff et al. (Diverse Intestinal Bacteria Contain Putative Zwitterionic Capsular Polysaccharides with Anti-inflammatory Properties.” Cell Host & Microbe 20 (2016): 535-47), Uniprot, Accession No. Q5LFK4, 2018, .
Wu et al., abstract, describe a Parabacteroides goldsteinii bacterium that reduces obesity when orally fed to mice. Wu et al., page 250, left column, describe P. goldsteinii (ATCC BAA-1180, also called JCM 13446) cultivated in “liquid thioglycolate medium (BD).”  P. goldsteinii was collected by centrifugation, resuspended in sterile saline and mice were treated daily with 4x107 colony-forming units of P. goldsteinii by oral gavage.  
However, Wu et al. do not teach culturing P. goldsteinii in NIH thioglycolate broth.  
Northeast Lab teaches that “Thioglycollate medium formulation contains a small amount (0.07%) of agar which impedes diffusion of oxygen. The United States Public Health Services recommend this Thioglycollate formulation for the sterility testing of clear fluid biologics. The formula is prepared following specifications for Thioglycollate medium given by the U.S. Pharmacopeia and the National Formulary. Thioglycollate medium NIH also called USP Alternate Thioglycollate Medium is an alternative formulation used for sterility testing of biologics that are turbid and could not be cultured in a viscous medium.” 
Wu et al. do not teach culturing P. goldsteinii in NIH thioglycolate broth.  However, Northeast Lab teaches that NIH thioglycollate medium is an alternative formulation of thioglycolate medium (i.e. fluid thioglycolate medium as in the title of Northeast Lab) that are equivalent except NIH thioglycolate medium (i.e. NIH thioglycolate medium broth) lacks agar.  The formulation of thioglycollate medium/broth is provided on page 2 of Notheast Lab.
Wu et al. do not teach culturing P. goldsteinii as taught by Wu et al. in NIH thioglycolate broth.  However, at the time of filing an ordinarily skilled artisan would have been motivated to cultivate the P. goldsteinii taught by Wu et al. in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that thioglycollate broth or NIH thioglycollate broth are identical except for the presence of a small amount of agar such that Northeast Lab is considered to teach that thioglycollate broth and NIH thioglycollate broth are interchangeable.  Specifically, Northeast Lab teaches that NIH thioglycollate broth can be employed in applications wherein turbidity introduced by the presence of agar is not desirable.  Regardless, this teaching is considered to establish that thioglycollate broth and NIH thioglycollate broth both have the same nutrient content and are therefore suitable for culturing of the same microorganisms.  P. goldsteinii taught by Wu et al. in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that both broths are interchangeable and expected to be suitable for cultivation of the same types of microorganisms.
Regarding recitation of wherein cultured P. goldsteinii secretes metabolites containing sorbitol and “production of sorbitol is affected by a gene in capsular polysaccharides production in the Parabacteroides goldsteinii strain,” the specification, para. [0040] describes, “CPS region A in FIG. 1 carries a nucleic acid sequence which is similar with the wcfR gene and wcfS gene in the polysaccharide A (PSA) gene region of the Bacteroides fragilis strain NCTC9343, and the protein sequence identity between the nucleic acid sequence in the CPS region A and the wcfR gene and wcfS gene in the Bacteroides fragilis were about 38.6% and 69.3%, respectively.” The specification, para. [0041] and Fig. 5B, describes interruption of the wcfR gene region of the described P. goldsteinii strain as affecting sorbitol production negatively.  As such, the specification asserts and evidences a link between a wcfR gene in P. goldsteinii and sorbitol production of such strains when cultured in NIH thioglycollate broth.
Neff et al. discuss the production of zwitterionic capsular polysaccharides (ZPS) by bacteria wherein “B. fragilis NCTC 9343 and S. pneumoniae make similar ZPSs called PSA and SP1, respectively (Figure 1), in which the crucial positive charge is conferred by the same amino sugar, acetamido-amino-2,4,6-trideoxygalactose (AATGal).” Neff et al., page 535, right column.  “The key genes for the biosynthesis and attachment of the AATGal amino sugar that gives PSA its positive charges, and thus zwitterionic property, are wcfR, which encodes a protein that synthesizes AATGal, and wcfS, which encodes a GT that transfers this amino sugar to the polysaccharide backbone, in an adjacent position to wcfR (Figure 1). Neff et al., page 538, left column. “We predicted which other bacteria may produce AATGal-ZPS by first performing a BLAST search for B. fragilis NCTC 9343 wcfR gene homologs in protein coding genes from 8,065 genomes. To define a similarity threshold at which the BLAST hits were potentially orthologous to wcfR and thus produce a functionally equivalent molecule, we considered the fact that B. fragilis NCTC 9343 has a wcfR gene homolog within its genome (BLAST e-value = 3 x 10-48) that encodes a protein with a different function, the aminotransferase DegT (refjwp_010992163). Plotting the e-value distribution of hits to B. fragilis wcfR produced a bimodal distribution, with the gene encoding -90 in our search) may be orthologs to wcfR.” Neff et al., page 538, right column.
Fig. 2A shows of Neff et al. shows the identified wcfR gene homologs including in Parabacteroides goldsteinii.  It does not appear that the P. goldsteinii strain identified in Fig. 2A of Neff et al. is the precise strain employed by Wu et al.  The amino acid sequence for WcfR from B. fragilis NCTC 9343 is evidenced by Uniprot Q5LFK4. GenBank KKB48039 evidences a protein from P. goldsteinii WAL 12034 identified as from an amino transferase family, wherein WcfR from B. fragilis is an aminotransferase.  ATCC Product Sheet evidences that P. goldsteinii strain BAA-1180 is the same strain as WAL12034.  An alignment between Uniprot Q5LFK4 (Query) and GenBank KKB48039 (Sbjct) shows about 44% identity between the two proteins as follows:

    PNG
    media_image1.png
    430
    621
    media_image1.png
    Greyscale

	“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." MPEP 2112(IV). “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics 
	Here, the evidence reviewed above indicates that P. goldsteinii strain BAA-1180 has a wcfR gene asserted by the specification to be linked to sorbitol production.  P. goldsteinii strain BAA-1180 is of the same taxonomic species as the P. goldsteinii strain DSM32939 demonstrated in the specification wherein both strains have a wcfR gene asserted by the specification to be linked to sorbitol production.  As such, the strain P. goldsteinii strain BAA-1180 appears to have the ability to produce and secrete some amount of sorbitol when cultured in NIH thioglycollate broth wherein all microorganisms produce additional metabolites as a result of metabolizing a carbon source.  Further, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." MPEP 2145(II).  The fact that P. goldsteinii strains produce sorbitol when cultured in NIH thioglycollate broth is recognition of another advantage which would flow naturally from following the suggestion of the prior art above suggesting the culturing of P. goldsteinii strain BAA-1180 in NIH thioglycollate broth for the reasons set forth above.
	Regarding claims 2-3, the wcfR gene possessed by P. goldsteinii strain DSM32939 as evidenced by Uniprot Q5LFK4 is a gene involved in capsular polysaccharide production.  Further, the specification, para. [0012], defines a polysaccharide A (PSA) gene as a gene region containing gene wcfR.  Since P. goldsteinii strain BAA-1180 (WAL12034) as evidenced by Uniprot Q5LFK4 has a wcfR gene, P. goldsteinii strain DSM32939 necessarily has the features of claims 2-3. It is noted that claim 3 is considered to further limit the subject matter of claim 2 since claim 3 is interpreted as requiring that the recited gene involved in capsular polysaccharides production is actually present in the P. goldsteinii strain (i.e. “is located”) rather than claim 2 merely recites a latent property that sorbitol production is affected by the presence or of the gene.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,116,803 in view of Wu et al. (Gut commensal Parabacteroides goldsteinii plays a predominant role in the anti-obesity effects of polysaccharides isolated from Hirsutella sinensis, Gut 68 (Oct. 2018): 248-262) further in view of Notheast Laboratory Services, Technical Product . 
Wu et al., abstract, describe a Parabacteroides goldsteinii bacterium that reduces obesity when orally fed to mice. Wu et al., page 250, left column, describe P. goldsteinii (ATCC BAA-1180, also called JCM 13446) cultivated in “liquid thioglycolate medium (BD).”  P. goldsteinii was collected by centrifugation, resuspended in sterile saline and mice were treated daily with 4x107 colony-forming units of P. goldsteinii by oral gavage.  As such, Wu et al. teach that it is appropriate to culture or grow P. goldsteinii bacterium strains on thioglycollate medium (i.e. broth) for therapeutic or probiotic use.
The patented claims (claim 1) are directed towards a method of treating lung cancer by administering to a subject an effective amount of Parabacteroides goldsteinii DSM32939.  At the time of filing, an ordinarily skilled artisan would have been motivated to provide and culture the Parabacteroides goldsteinii DSM32939 recited in patented claim 1 in liquid thioglycolate medium/broth as taught by Wu et al. in order to achieve the benefit of multiplying the Parabacteroides goldsteinii DSM32939 as to have additional supply of Parabacteroides goldsteinii DSM32939 for use in the method of patented claim 1.  While the P. goldsteinii strain taught by Wu et al. is not the specific strain Parabacteroides goldsteinii DSM32939, an ordinarily skilled artisan at the time of filing would have had an expectation of success of culturing different strains of the same taxonomic species (here, P. goldsteinii) with the same medium/broth being liquid thioglycolate medium.
Regarding recitation in claim 1 of culturing on NIH thioglycollate broth, Northeast Lab teaches that “Thioglycollate medium formulation contains a small amount (0.07%) of agar which impedes diffusion of oxygen. The United States Public Health Services recommend this Thioglycollate formulation for the sterility testing of clear fluid biologics. The formula is prepared following specifications for Thioglycollate medium given by the U.S. Pharmacopeia and the National Formulary. Thioglycollate medium NIH also called USP Alternate Thioglycollate Medium is an alternative formulation used for sterility testing of biologics that are turbid and could not be cultured in a viscous medium.” 
Wu et al. do not teach culturing P. goldsteinii in NIH thioglycolate broth.  However, Northeast Lab teaches that NIH thioglycollate medium is an alternative formulation of thioglycolate medium (i.e. fluid thioglycolate medium as in the title of Northeast Lab) that are equivalent except NIH thioglycolate medium i.e. NIH thioglycolate medium broth) lacks agar.  The formulation of thioglycollate medium/broth is provided on page 2 of Notheast Lab.
Wu et al. do not teach culturing P. goldsteinii as taught by Wu et al. in NIH thioglycolate broth.  However, at the time of filing an ordinarily skilled artisan would have been motivated to cultivate any strain of P. goldsteinii including Parabacteroides goldsteinii DSM32939 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that thioglycollate broth or NIH thioglycollate broth are identical except for the presence of a small amount of agar such that Northeast Lab is considered to teach that thioglycollate broth and NIH thioglycollate broth are interchangeable.  Specifically, Northeast Lab teaches that NIH thioglycollate broth can be employed in applications wherein turbidity introduced by the presence of agar is not desirable.  Regardless, this teaching is considered to establish that thioglycollate broth and NIH thioglycollate broth both have the same nutrient content and are therefore suitable for culturing of the same microorganisms.  As such, at time of filing an ordinarily skilled artisan would have been motivated to cultivate the P. goldsteinii taught by Wu et al. or the Parabacteroides goldsteinii DSM32939 recited in patented claim 1 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that both broths are interchangeable and expected to be suitable for cultivation of the same types of microorganisms.
The specification, Example 4 and Fig. 5B, and applicant’s declaration under 37 CFR 1.132 submitted 05/28/2021 (Exhibit A) evidence that the same P. goldsteinii strain DSM 32929 recited in patented claim 1 necessarily produces and secretes sorbitol when cultured in NIH thioglycollate broth.  All microorganisms produce and secrete metabolites during culturing as a result of metabolizing a carbon source. Further, the P. goldsteinii strain DSM 32929 is identical to the P. goldsteinii strain DSM 32929 described by the specification to have sorbitol production affected by a gene involved in capsular polysaccharides production in the Parabacteroides goldsteinii strain and the gene involved in capsular polysaccharides production is located in a polysaccharide A gene region of the Parabacteroides goldsteinii strain as recited in claims 2-3.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,147,843 in view of Wu et al. (Gut commensal Parabacteroides  in view of Notheast Laboratory Services, Technical Product Information, Fluid Thioglycollate Medium, 2016, nelabservices.com/pdf/tech-sheets/fluid-thio-2016.pdf (“Northeast Lab”). 
Wu et al., abstract, describe a Parabacteroides goldsteinii bacterium that reduces obesity when orally fed to mice. Wu et al., page 250, left column, describe P. goldsteinii (ATCC BAA-1180, also called JCM 13446) cultivated in “liquid thioglycolate medium (BD).”  P. goldsteinii was collected by centrifugation, resuspended in sterile saline and mice were treated daily with 4x107 colony-forming units of P. goldsteinii by oral gavage.  As such, Wu et al. teach that it is appropriate to culture or grow P. goldsteinii bacterium strains on thioglycollate medium (i.e. broth) for therapeutic or probiotic use.
The patented claims (claims 1 and 2) are directed towards a method of treating obesity by administering to a subject an effective amount of Parabacteroides goldsteinii DSM32939.  At the time of filing, an ordinarily skilled artisan would have been motivated to provide and culture the Parabacteroides goldsteinii DSM32939 recited in patented claims 1-2 in liquid thioglycolate medium/broth as taught by Wu et al. in order to achieve the benefit of multiplying the Parabacteroides goldsteinii DSM32939 as to have additional supply of Parabacteroides goldsteinii DSM32939 for use in the method of patented claims 1-2.  While the P. goldsteinii strain taught by Wu et al. is not the specific strain Parabacteroides goldsteinii DSM32939, an ordinarily skilled artisan at the time of filing would have had an expectation of success of culturing different strains of the same taxonomic species (here, P. goldsteinii) with the same medium/broth being liquid thioglycolate medium.
Regarding recitation in claim 1 of culturing on NIH thioglycollate broth, Northeast Lab teaches that “Thioglycollate medium formulation contains a small amount (0.07%) of agar which impedes diffusion of oxygen. The United States Public Health Services recommend this Thioglycollate formulation for the sterility testing of clear fluid biologics. The formula is prepared following specifications for Thioglycollate medium given by the U.S. Pharmacopeia and the National Formulary. Thioglycollate medium NIH also called USP Alternate Thioglycollate Medium is an alternative formulation used for sterility testing of biologics that are turbid and could not be cultured in a viscous medium.” 
et al. do not teach culturing P. goldsteinii in NIH thioglycolate broth.  However, Northeast Lab teaches that NIH thioglycollate medium is an alternative formulation of thioglycolate medium (i.e. fluid thioglycolate medium as in the title of Northeast Lab) that are equivalent except NIH thioglycolate medium (i.e. NIH thioglycolate medium broth) lacks agar.  The formulation of thioglycollate medium/broth is provided on page 2 of Notheast Lab.
Wu et al. do not teach culturing P. goldsteinii as taught by Wu et al. in NIH thioglycolate broth.  However, at the time of filing an ordinarily skilled artisan would have been motivated to cultivate any strain of P. goldsteinii including Parabacteroides goldsteinii DSM32939 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that thioglycollate broth or NIH thioglycollate broth are identical except for the presence of a small amount of agar such that Northeast Lab is considered to teach that thioglycollate broth and NIH thioglycollate broth are interchangeable.  Specifically, Northeast Lab teaches that NIH thioglycollate broth can be employed in applications wherein turbidity introduced by the presence of agar is not desirable.  Regardless, this teaching is considered to establish that thioglycollate broth and NIH thioglycollate broth both have the same nutrient content and are therefore suitable for culturing of the same microorganisms.  As such, at time of filing an ordinarily skilled artisan would have been motivated to cultivate the P. goldsteinii taught by Wu et al. or the Parabacteroides goldsteinii DSM32939 recited in patented claims 1-2 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that both broths are interchangeable and expected to be suitable for cultivation of the same types of microorganisms.
The specification, Example 4 and Fig. 5B, and applicant’s declaration under 37 CFR 1.132 submitted 05/28/2021 (Exhibit A) evidence that the same P. goldsteinii strain DSM 32929 recited in patented claim 1 necessarily produces and secretes sorbitol when cultured in NIH thioglycollate broth.  All microorganisms produce and secrete metabolites during culturing as a result of metabolizing a carbon source.  Further, the P. goldsteinii strain DSM 32929 is identical to the P. goldsteinii strain DSM 32929 described by the specification to have sorbitol production affected by a gene involved in capsular polysaccharides production in the Parabacteroides goldsteinii strain and the gene involved in capsular polysaccharides production is located in a polysaccharide A gene region of the Parabacteroides goldsteinii strain as recited in claims 2-3.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,235,009 in view of Wu et al. (Gut commensal Parabacteroides goldsteinii plays a predominant role in the anti-obesity effects of polysaccharides isolated from Hirsutella sinensis, Gut 68 (Oct. 2018): 248-262) further in view of Notheast Laboratory Services, Technical Product Information, Fluid Thioglycollate Medium, 2016, nelabservices.com/pdf/tech-sheets/fluid-thio-2016.pdf (“Northeast Lab”). 
Wu et al., abstract, describe a Parabacteroides goldsteinii bacterium that reduces obesity when orally fed to mice. Wu et al., page 250, left column, describe P. goldsteinii (ATCC BAA-1180, also called JCM 13446) cultivated in “liquid thioglycolate medium (BD).”  P. goldsteinii was collected by centrifugation, resuspended in sterile saline and mice were treated daily with 4x107 colony-forming units of P. goldsteinii by oral gavage.  As such, Wu et al. teach that it is appropriate to culture or grow P. goldsteinii bacterium strains on thioglycollate medium (i.e. broth) for therapeutic or probiotic use.
The patented claims (claims 1 and 10) are directed towards a method of treating chronic kidney disease by administering to a subject an effective amount of Parabacteroides goldsteinii DSM32939.  At the time of filing, an ordinarily skilled artisan would have been motivated to provide and culture the Parabacteroides goldsteinii DSM32939 recited in patented claims 1 and 10 in liquid thioglycolate medium/broth as taught by Wu et al. in order to achieve the benefit of multiplying the Parabacteroides goldsteinii DSM32939 as to have additional supply of Parabacteroides goldsteinii DSM32939 for use in the method of patented claims 1 and 10.  While the P. goldsteinii strain taught by Wu et al. is not the specific strain Parabacteroides goldsteinii DSM32939, an ordinarily skilled artisan at the time of filing would have had an expectation of success of culturing different strains of the same taxonomic species (here, P. goldsteinii) with the same medium/broth being liquid thioglycolate medium.
Regarding recitation in claim 1 of culturing on NIH thioglycollate broth, Northeast Lab teaches that “Thioglycollate medium formulation contains a small amount (0.07%) of agar which impedes diffusion of oxygen. The United States Public Health Services recommend this Thioglycollate formulation for the sterility testing of clear fluid biologics. The formula is prepared following specifications for Thioglycollate medium given by the U.S. Pharmacopeia and the National Formulary. Thioglycollate medium NIH also 
Wu et al. do not teach culturing P. goldsteinii in NIH thioglycolate broth.  However, Northeast Lab teaches that NIH thioglycollate medium is an alternative formulation of thioglycolate medium (i.e. fluid thioglycolate medium as in the title of Northeast Lab) that are equivalent except NIH thioglycolate medium (i.e. NIH thioglycolate medium broth) lacks agar.  The formulation of thioglycollate medium/broth is provided on page 2 of Notheast Lab.
Wu et al. do not teach culturing P. goldsteinii as taught by Wu et al. in NIH thioglycolate broth.  However, at the time of filing an ordinarily skilled artisan would have been motivated to cultivate any strain of P. goldsteinii including Parabacteroides goldsteinii DSM32939 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that thioglycollate broth or NIH thioglycollate broth are identical except for the presence of a small amount of agar such that Northeast Lab is considered to teach that thioglycollate broth and NIH thioglycollate broth are interchangeable.  Specifically, Northeast Lab teaches that NIH thioglycollate broth can be employed in applications wherein turbidity introduced by the presence of agar is not desirable.  Regardless, this teaching is considered to establish that thioglycollate broth and NIH thioglycollate broth both have the same nutrient content and are therefore suitable for culturing of the same microorganisms.  As such, at time of filing an ordinarily skilled artisan would have been motivated to cultivate the P. goldsteinii taught by Wu et al. or the Parabacteroides goldsteinii DSM32939 recited in patented claims 1 and 10 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that both broths are interchangeable and expected to be suitable for cultivation of the same types of microorganisms.
The specification, Example 4 and Fig. 5B, and applicant’s declaration under 37 CFR 1.132 submitted 05/28/2021 (Exhibit A) evidence that the same P. goldsteinii strain DSM 32929 recited in patented claims 1 and 10 necessarily produces and secretes sorbitol when cultured in NIH thioglycollate broth. All microorganisms produce and secrete metabolites during culturing as a result of metabolizing a carbon source.  Further, the P. goldsteinii strain DSM 32929 is identical to the P. goldsteinii strain DSM 32929 described by the specification to have sorbitol production affected by a gene involved in capsular polysaccharides production in the Parabacteroides goldsteinii strain and the gene involved in capsular .

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,253,541 in view of Wu et al. (Gut commensal Parabacteroides goldsteinii plays a predominant role in the anti-obesity effects of polysaccharides isolated from Hirsutella sinensis, Gut 68 (Oct. 2018): 248-262) further in view of Notheast Laboratory Services, Technical Product Information, Fluid Thioglycollate Medium, 2016, nelabservices.com/pdf/tech-sheets/fluid-thio-2016.pdf (“Northeast Lab”). 
Wu et al., abstract, describe a Parabacteroides goldsteinii bacterium that reduces obesity when orally fed to mice. Wu et al., page 250, left column, describe P. goldsteinii (ATCC BAA-1180, also called JCM 13446) cultivated in “liquid thioglycolate medium (BD).”  P. goldsteinii was collected by centrifugation, resuspended in sterile saline and mice were treated daily with 4x107 colony-forming units of P. goldsteinii by oral gavage.  As such, Wu et al. teach that it is appropriate to culture or grow P. goldsteinii bacterium strains on thioglycollate medium (i.e. broth) for therapeutic or probiotic use.
The patented claims (claims 1 and 7) are directed towards a method of inhibiting inflammation by administering to a subject an effective amount of an isolated lipopolysaccharide from Parabacteroides goldsteinii DSM32939.  At the time of filing, an ordinarily skilled artisan would have been motivated to provide and culture the Parabacteroides goldsteinii DSM32939 recited in patented claims 1 and 7 in liquid thioglycolate medium/broth as taught by Wu et al. in order to achieve the benefit of multiplying the Parabacteroides goldsteinii DSM32939 as to have additional supply of Parabacteroides goldsteinii DSM32939 to supply the lipopolysaccharide for use in the method of patented claims 1 and 7.  While the P. goldsteinii strain taught by Wu et al. is not the specific strain Parabacteroides goldsteinii DSM32939, an ordinarily skilled artisan at the time of filing would have had an expectation of success of culturing different strains of the same taxonomic species (here, P. goldsteinii) with the same medium/broth being liquid thioglycolate medium.
Regarding recitation in claim 1 of culturing on NIH thioglycollate broth, Northeast Lab teaches that “Thioglycollate medium formulation contains a small amount (0.07%) of agar which impedes diffusion of 
Wu et al. do not teach culturing P. goldsteinii in NIH thioglycolate broth.  However, Northeast Lab teaches that NIH thioglycollate medium is an alternative formulation of thioglycolate medium (i.e. fluid thioglycolate medium as in the title of Northeast Lab) that are equivalent except NIH thioglycolate medium (i.e. NIH thioglycolate medium broth) lacks agar.  The formulation of thioglycollate medium/broth is provided on page 2 of Notheast Lab.
Wu et al. do not teach culturing P. goldsteinii as taught by Wu et al. in NIH thioglycolate broth.  However, at the time of filing an ordinarily skilled artisan would have been motivated to cultivate any strain of P. goldsteinii including Parabacteroides goldsteinii DSM32939 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that thioglycollate broth or NIH thioglycollate broth are identical except for the presence of a small amount of agar such that Northeast Lab is considered to teach that thioglycollate broth and NIH thioglycollate broth are interchangeable.  Specifically, Northeast Lab teaches that NIH thioglycollate broth can be employed in applications wherein turbidity introduced by the presence of agar is not desirable.  Regardless, this teaching is considered to establish that thioglycollate broth and NIH thioglycollate broth both have the same nutrient content and are therefore suitable for culturing of the same microorganisms.  As such, at time of filing an ordinarily skilled artisan would have been motivated to cultivate the P. goldsteinii taught by Wu et al. or the Parabacteroides goldsteinii DSM32939 recited in patented claims 1 and 7 in either thioglycollate broth or NIH thioglycollate broth since Northeast Lab teaches that both broths are interchangeable and expected to be suitable for cultivation of the same types of microorganisms.
The specification, Example 4 and Fig. 5B, and applicant’s declaration under 37 CFR 1.132 submitted 05/28/2021 (Exhibit A) evidence that the same P. goldsteinii strain DSM 32929 recited in patented claim 1 necessarily produces and secretes sorbitol when cultured in NIH thioglycollate broth.  All microorganisms produce and secrete metabolites during culturing as a result of metabolizing a carbon P. goldsteinii strain DSM 32929 is identical to the P. goldsteinii strain DSM 32929 described by the specification to have sorbitol production affected by a gene involved in capsular polysaccharides production in the Parabacteroides goldsteinii strain and the gene involved in capsular polysaccharides production is located in a polysaccharide A gene region of the Parabacteroides goldsteinii strain as recited in claims 2-3.

Response to arguments
	Applicant argues:

    PNG
    media_image2.png
    317
    593
    media_image2.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any use of P. goldsteinii as a probiotic or in foods, preventing dental carriers, increasing moisturization, control of sorbitol production genes through regulating the P. goldsteinii, any active step of P. goldsteinii to prepare sorbitol beyond the recited providing and cultivating steps wherein sorbitol need not be isolated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



    PNG
    media_image3.png
    177
    629
    media_image3.png
    Greyscale


	“The arguments of counsel cannot take the place of evidence in the record.” MPEP 2145(I).  The P. goldsteinii DSM32939 strain is a naturally-occurring organism and is not described by the specification to be modified in any way in order to produce sorbitol.  Wu et al. (U.S. 2020/0078414 A1), para. [0016], describes P. goldsteinii DSM32939 as “isolated from the feces of C57BL/6 mice.”  As such, any ability of P. goldsteinii DSM32939 to produce sorbitol when cultured with any specific medium is necessarily inherent to P. goldsteinii DSM32939.  It is noted that the production of any minimal amount of sorbitol is sufficient to satisfy the feature of claim 1 of “metabolites contain sorbitol.”  For example, a declaration submitted by applicant on 05/28/2021 provides the following data for P. goldsteinii MTS1 (DSM32939) cultured in brain heart infusion broth that appears to have increased sorbitol concentration compared to the baseline medium only (and in an amount greater than the error bar shown for MTS01) such that the evidence of record indicates that P. goldsteinii DSM32939 produces some amount of sorbitol when cultured on brain heart infusion broth.

    PNG
    media_image4.png
    328
    329
    media_image4.png
    Greyscale


The declaration under 37 CFR 1.132 filed 05/28/2021 is insufficient to overcome the rejection of claims 1-3 based upon 35 U.S.C. 103 as set forth in the last Office action because:
The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants [or applicant] have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 216.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  
The closest prior art of record is Wu et al. (Gut commensal Parabacteroides goldsteinii plays a predominant role in the anti-obesity effects of polysaccharides isolated from Hirsutella sinensis, Gut 68 (Oct. 2018): 248-262) disclosing P. goldsteinii  (ATCC BAA-1180, also called JCM 13446) cultivated in “liquid thioglycolate medium.” No comparison has been made to this closes prior art of record as to be  affective to rebut a prima facie case of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652